    Case: 3:16-cv-00061-AET-RM Document #: 298 Filed: 12/14/18 Page 1 of 9



       IN THE UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                   DIVISION OF ST. THOMAS AND ST. JOHN

WILNICK DORVAL                                   )
                                                   CASE NO.: 3-16-CV-00061-WAL-RM
                                                 )
                                    Plaintiff,   )
                                                 )
                     v.                          )
                                                 )
MOE’S FRESH MARKET; DEMAH INC.                   )
D/B/A MOE’S FRESH MARKET; AND                    )
WALLIE HAMED                                     )
                                                 )
                               Defendants.       )
                                                 )

                   MOTION FOR ATTORNEY’S FEES AND COSTS

       COME NOW, Defendants Moe’s Fresh Market and Wallie Hamed by and through

the undersigned counsel, respectfully move this Court, pursuant to Federal Rule of Civil

Procedure 54; 5 VIC 541 and 42 U.S.C.A. § 2000e-5k3, for an award of attorney fees

and costs.

                                       APPLICABLE LAW

       Defendants herein respectfully move this Honorable Court for an imposition

against Plaintiff and an award in favor of defendants for costs and attorney's fees,

pursuant to the following governing dispositions.

Federal Rule of Civil Procedure 54(d) holds, in relevant part, as follows:

(d) Costs; Attorney's Fees.
(1) Costs Other Than Attorney's Fees. Unless a federal statute, these rules, or a court
order provides otherwise, costs--other than attorney's fees--should be allowed to the
prevailing party. But costs against the United States, its officers, and its agencies may
be imposed only to the extent allowed by law. The clerk may tax costs on 14 days'
notice. On motion served within the next 7 days, the court may review the clerk's action.
(2) Attorney's Fees.
(A) Claim to Be by Motion. A claim for attorney's fees and related nontaxable expenses
must be made by motion unless the substantive law requires those fees to be proved at
trial as an element of damages.
    Case: 3:16-cv-00061-AET-RM Document #: 298 Filed: 12/14/18 Page 2 of 9
Defendants Motion for Attorney’s Fees and Costs
Wilnick Dorval v. Moe’s Fresh Market, et al
Page 2

(B) Timing and Contents of the Motion. Unless a statute or a court order provides
otherwise, the motion must:
(i) be filed no later than 14 days after the entry of judgment;
(ii) specify the judgment and the statute, rule, or other grounds entitling the movant to
the award;
(iii) state the amount sought or provide a fair estimate of it; and
(iv) disclose, if the court so orders, the terms of any agreement about fees for the
services for which the claim is made.

Title VII, 42 U.S.C. § 2000e-5(k) holds as follows:

Attorney's fee; liability of Commission and United States for costs:

In any action or proceeding under this subchapter the court, in its discretion, may allow

the prevailing party, other than the Commission or the United States, a reasonable

attorney's fee (including expert fees) as part of the costs, and the Commission and the

United States shall be liable for costs the same as a private person.

For its part U.S. Virgin Islands law governs this area pursuant to 5 V.I.C. 541:

Subsection (a) lists the following recoverable costs:

       (1)   fees of officers, witnesses, and jurors;
       (2)   Necessary expenses of taking depositions which were reasonably
       necessary in the action;
       (3)   Expenses of publication of the summons or notices, and the postage
       when they are served by mail;
       (4)   Compensation of a master as provided in Rule 53 of the Federal
       Rules of Civil Procedure;
       (5) Necessary expense of copying any public record, book, or document
       used as evidence on the trial.
       (6) Attorney's fees as provided in subsection (b) of this section.
       (b) The measure and mode of compensation of attorneys shall be left to the
       agreement, express or implied, of the parties; but there shall be allowed to the
       prevailing party in the judgment such sums as the court in its discretion may fix
       by way of indemnity for his attorney's fees in maintaining the action or defenses
       thereto; provided, however, the award of attorney's fees in personal injury cases
       is prohibited unless the court finds that the complaint filed or the defense is
       frivolous.
       (c) For the purposes of this section, ‘frivolous' means:
     Case: 3:16-cv-00061-AET-RM Document #: 298 Filed: 12/14/18 Page 3 of 9
Defendants Motion for Attorney’s Fees and Costs
Wilnick Dorval v. Moe’s Fresh Market, et al
Page 3

               (i) without legal or factual merit; or
               (ii) for the purpose of causing unnecessary delay; or
               (iii) for the purpose of harassing an opposing party

           ARGUMENTS ON THE AUTHORITY AND THEIR APPLICABILITY

A.     Attorneys’ Fees

        “To determine a fair and reasonable award of attorneys’ fees, the Court

considers factors including the time and labor involved, skill required, customary

charges for similar services, benefits obtained from the service and the certainty of

compensation.” Staples v. Ruyter Bay Land Partners, LLC, 2008 WL 413308, at *1

(D.V.I. Feb. 6, 2008). The Court undertakes a two-step inquiry when examining the

reasonableness of attorneys' fees. Baumann v. Virgin Islands Water & Power Auth.,

2016 WL 1703312, at *1 (D.V.I. Apr. 27, 2016). “First, the Court determines whether

the hours billed were ‘reasonably expended.’” Id. (citation omitted). “Second, the Court

determines whether the hourly rate sought is reasonable in comparison to the

prevailing market rates in the relevant community ‘for similar services by lawyers of

reasonably comparable skill, experience, and reputation.’” Id. (citation omitted). “The

party seeking attorneys' fees bears the burden of proving that their request is

reasonable.” Baumann, 2016 WL 1703312 at *1 (citation omitted).               See also

Washington v. Phila. County Ct. of Com. Pl., 89 F.3d 1031, 1035 (3d Cir.1996) (“The

lodestar is strongly presumed to yield a reasonable fee.”).

       Virgin Islands courts “have generally concluded that a reasonable hourly rate in

this jurisdiction spans from $125 to $300 per hour.” M&T Bank v. Soto, 2015 WL

1529587, at *4 (D.V.I. Mar. 31, 2015) (citing Anthony on Behalf of Lewis v. Abbott, 2012

WL 2752154, at *3 (D.V.I. July 9, 2012)). For claims arising under local rather than
    Case: 3:16-cv-00061-AET-RM Document #: 298 Filed: 12/14/18 Page 4 of 9
Defendants Motion for Attorney’s Fees and Costs
Wilnick Dorval v. Moe’s Fresh Market, et al
Page 4

federal law, local fee shifting statutes apply. Mendez v. Puerto Rican Int'l Companies,

Inc., 2015 WL 720974, at *2 (D.V.I. Feb. 18, 2015) (citations omitted). Presently before

this Honorable Court is a petition from Defendants for an award of attorney’s fees

which is well within the “reasonable hourly rate” of this jurisdiction; as the two attorneys

billed between one hundred seventy-five ($175.00) an hour and two hundred ($200.00)

an hour. Three years after the M&T Bank Opinion. (Exhibits 1-2).

       Defendants herein respectfully move this Honorable Court for an imposition on

Plaintiff and an award in favor of defendants for attorney's fees; as detailed in the

supporting affidavit of counsel and itemized listing of costs and fees. (Exhibits 1-3)

Under Title VII, “the court, in its discretion, may allow the prevailing party . . . a

reasonable attorney's fee . . . as part of the costs.” 42 U.S.C. § 2000e-5(k). The

formula utilized to determine the amount of attorneys’ fees that a prevailing party is

entitled to receive in a civil rights action has already been established by ample case

law. “The initial estimate of a reasonable attorneys’ fee is properly calculated by

multiplying the number of hours reasonably expended on the litigation [by] a

reasonable hourly rate.” Blum v. Stenson, 465 U.S. 886, 888 (1984) (citing Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983)) See also Rode v. Dellarciprete, 892 F.2d 1177,

1183 (3d Cir. 1990) holding the estimate as the “lodestar”. There, the Third Circuit

Court of Appeals addressed the proper degree of specificity required of a party seeking

attorneys' fees, and stated that specificity should only be required to the extent

necessary for the court “to determine if the hours claimed are unreasonable for the work

performed.” Id. at 1190. “It is not necessary to know the exact number of minutes spent

nor the precise activity to which each hour was devoted nor the specific attainments of
    Case: 3:16-cv-00061-AET-RM Document #: 298 Filed: 12/14/18 Page 5 of 9
Defendants Motion for Attorney’s Fees and Costs
Wilnick Dorval v. Moe’s Fresh Market, et al
Page 5

each attorney.” Id. (citing Lindy Bros. Builders, Inc. of Phila. v. Am. Radiator & Standard

Sanitary Corp., 487 F.2d 161, 167 (3d Cir.1973)).

       The Defendants have moved with supporting documentation (Exhibit 1-2)

detailing, even though it is not necessary, the attorney’s fees for this case, necessary

for the defense of the claim by Plaintiff. A claim which we note was unnecessarily

complicated and convoluted by Plaintiff himself with the multiple and unnecessary

filings; which on more than one occasion required admonitions from this Court.

       F.R.C.P. 54(d)(2), although not an independent source for awarding attorney’s

fees, it establishes a procedure for claiming an award of attorney’s fees if a local or

federal statute can be found that award of attorney’s fees. See, Alyeska Pipeline Serv.

Co. v. Wildeerness Soc’y, 421 U.S. 240, 257 (1975). While attorney’s fees, even under

this provision, are not necessarily intended as full reimbursement to a prevailing party,

the court has considerable latitude when entertaining it. See, Meléndez v. Rivera, 24

V.I. 63 66 (V.I. Terr. Cr. 1988).

Title 5 V.I.C. § 541 as made applicable to our argument herein holds in relevant part:

(6) Attorney's fees as provided in subsection (b) of this section.
(b) The measure and mode of compensation of attorneys shall be left to the agreement,
express or implied, of the parties; but there shall be allowed to the prevailing party in the
judgment such sums as the court in its discretion may fix by way of indemnity for his
attorney's fees in maintaining the action or defenses thereto; provided, however, the
award of attorney's fees in personal injury cases is prohibited unless the court finds that
the complaint filed or the defense is frivolous.
(c) For the purposes of this section, ‘frivolous' means:
(i) without legal or factual merit; or
(ii) for the purpose of causing unnecessary delay; or
(iii) for the purpose of harassing an opposing party

       Attorneys' fees are awarded on the basis of time spent on a case, not that which

is anticipated and may not be realized. Devcon Int'l Corp. v. Reliance Ins. Co., 2008
      Case: 3:16-cv-00061-AET-RM Document #: 298 Filed: 12/14/18 Page 6 of 9
Defendants Motion for Attorney’s Fees and Costs
Wilnick Dorval v. Moe’s Fresh Market, et al
Page 6

U.S. Dist. LEXIS 1087 (D.V.I. Jan. 2, 2008). Courts are permitted to award attorney's

fees to the prevailing party, but the decision of whether and to what extent fees should

be awarded is within the court's discretion. Wenner v. Government of the Virgin Islands,

29 V.I. 158, 1993 U.S. Dist. LEXIS 19935 (D.V.I. 1993). The time spent on this case has

been properly evidenced and supported in this motion by way of the affidavit of counsel

and the itemization of the costs and fees incurred in the defense of this case. (Exhibit 1-

3).

        For its part 5 VIC 541 (b) has also been held permissible if the substantive claim

under which a party prevails is brought under territorial law. Figueroa v. Buccanner

Hotel Inc.,188 F.3d 172 (3rd Cir. 1999). Plaintiff herein presented a claim pursuant to 10

VIC 64 and judgment was entered for Defendants on all counts.

        Standards to guide the district courts in awarding such reasonable fees were

stated by Chief Judge Seitz in Lindy, supra 487 F.2d at 167:

        Before the value of the attorney's services can be determined, the district court

must ascertain just what those services were. To this end the first inquiry of the court

should be into the hours spent by the attorneys -- how many hours were spent in what

manner by which attorneys. It is not necessary to know the exact number of minutes

spent nor the precise activity to which each hour was devoted nor the specific

attainments of each attorney. But without some fairly definite information as to the hours

devoted to various general activities . . ., the court cannot know the nature of the

services for which compensation is sought. Estien v. Clifford Christian, , 507 F.2d 61 (3rd

Cir. 1975). In Lucerne Investment Co. v. Estate Belvedere, Inc., 411 F.2d 1205, 1207

(3rd Cir. 1969), Judge Maris listed the following as 'appropriate criteria for the court's
     Case: 3:16-cv-00061-AET-RM Document #: 298 Filed: 12/14/18 Page 7 of 9
Defendants Motion for Attorney’s Fees and Costs
Wilnick Dorval v. Moe’s Fresh Market, et al
Page 7

consideration in awarding attorney's fees as costs to a prevailing party in a civil action

under' 5 V.I.C. 541:

       '. . . the time and labor required, the novelty and difficulty of the questions
       involved, the skill requisite properly to conduct the cause, the customary
       charges of the bar for similar services, the amount involved in the
       controversy, the benefits resulting to the client from the services, and the
       contingency or certainty of the compensation.'

       Also, this court has recognized that 'the amount of the attorney's fee
       agreed upon between attorney and client, or actually paid, is only one
       factor to be considered in making an award under section 541.

       Pursuant to the aforementioned Defendants respectfully move this honorable

Court to grant this petition for attorney’s fees.

B.     Costs

       An award of costs is within the sound discretion of the court. Copperweld Steel

Co. v. Demag-Mannesmann-Bohler, 624 F.2d 7, 9 (3rd Cir. 1980); see, also, Cross v.

General Motor Corp., 721 F.2d 1152, 1157 (8th Cir. 1983); In re: Air Crash Disaster at

John F. Kennedy International Airport on June 24, 1975, 687 F.2d 626, 629 (2nd Cir.

1982); Linneman Construction, Inc. v. Montana de_Dakota_Utilities Co., 504 F.2d 1365,

1370 (8th Cir. 1974). The scope of this discretion is often called “broad”. See, e.g.

Illinois Sangamo Construction Co., 657 F.2d 855, 864 (7th Cir. 1981); Economic

Laboratory, Inc. v. Donnolo, 612 F.2d 405, 411 (9th Cir. 1979); Fey v. Walston & Co.,

493 F.2d 1036, 1056 (7th Cir. 1974); Knight v. Minnesota Community College Faculty

Assoc., 571 F.Supp. 1, 14 (D. Minn. 1982). Once a taxation cost is challenged, the

district court having determined which party has prevailed in the action and that taxation

of cost is an appropriate exercise of discretion under F.R.C.P. 54(d); must further

determine which items of cost claimed by the prevailing party in its bill of costs should
    Case: 3:16-cv-00061-AET-RM Document #: 298 Filed: 12/14/18 Page 8 of 9
Defendants Motion for Attorney’s Fees and Costs
Wilnick Dorval v. Moe’s Fresh Market, et al
Page 8

be allowed.

       The Supreme Court has stated:

       “We do not read Rule 54(d) as giving district judges unrestrained
       discretion to tax costs to reimburse a winning litigant for every expense he
       has seen fit to incur in the conduct of his case. Items proposed by winning
       parties as cause should always be given careful scrutiny.”

       In particular the Court continued: “the discretion given district judges to tax cost

should be sparingly exercised with reference to expense not specifically allowed by

statute.” Farmer v. Arabian American Oil Co., 379 U.S. 227, 235 85 S.Ct. 411, 416 13

Lawyer’s Ed.2d 248 (1964). Rule 54 is procedural and does not create a substantive

right to attorney’s fees. Abrams v. Lightolier, Inc. 50 F.2d 1204, 1224 (3rd Cir. 1995).

       Costs are determined under 5 VIC 541. Specifically 5 V.I.C. 541(a) lists the

following recoverable costs:

               1.      Fees of officers, witnesses and jurors;
               2.      Necessary expenses of taking depositions which were reasonably
                       necessary in the action;
               3.      Expenses of publication of the Summons or notices, and the
                       postage when they are served by mail;
               4.      Compensation of a master as provided in Rule 53 of the Federal
                       Rules of Civil Procedure;
               5.      Necessary expense of copying any public record, book, or
                       documents used as evidence in the trial …; and
               6.      Attorney’s fees as provided in subsection B of this section.

       The award of fees under section 541 is pursuant to the discretion of the Court.

Figueroa v. Buccanner Hotel Inc., 188 F.3d 172 (3rd Cir. 1999); Dr. Bernard Heller

Found v. Lee, 847 F.2d 83 (3rd Cir. 1988). For easier reference we have enclosed as

Exhibit 1, Affidavit of Counsel in support of this motion together with an itemization of

costs application, outlining all the costs incurred as well as a statement of fees. As

provided to this Honorable Court said costs, include the following: Deposition transcript;
    Case: 3:16-cv-00061-AET-RM Document #: 298 Filed: 12/14/18 Page 9 of 9
Defendants Motion for Attorney’s Fees and Costs
Wilnick Dorval v. Moe’s Fresh Market, et al
Page 9

litigation related travels; and litigation related paper copies. All of which fall within the

purview of 5 V.I.C. § 54(a).

       Therefore, Defendants are permitted to recover the full amount of all costs

reasonably expended in this litigation. Defendants have incurred in costs of $ 3,312.00

and have submitted the affirmation of Eugenio W.A. Géigel-Simounet in support of

these costs as well as a detailed breakdown of these costs.

       WHEREFORE, based on the foregoing, Defendants respectfully requests for this

Court award for attorney fees for $84,950.72 and an award for costs of $3,312.00.

                                              Respectfully submitted,


                                              GS LAW OFFICES P.C.
                                              Attorneys for DEFENDANTS


                                      By: /s/ Eugenio W.A. Géigel-Simounet
                                              Eugenio W.A. Géigel-Simounet, Esq.
                                              VI Bar No. 999
Dated: December 14, 2018                      5020 Anchor Way/P.O. Box 25749
                                              Gallows Bay, St. Croix
                                              U.S. Virgin Islands 00824
                                              Tel: (340) 778-8069 / Fax (340) 773-8524
                                              egeigel@gs-lawoffices.com

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 14th, day of December, 2018, I electronically
filed the foregoing with the Clerk of the Court using CM/ECF system, and sent a copy
via email to plaintiff at:

Wilnick Dorval
6700 Sapphire Village
Apartment 265
St. Thomas, VI 00802
Dorval.wilnick@gmail.com
                                                  /s/ Eugenio W.A. Géigel-Simounet, Esq.
